DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-10, 11, 12, 17-20, 21, 22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. US 2017/0330825.

    PNG
    media_image1.png
    197
    268
    media_image1.png
    Greyscale

Chou et al. Fig. 3G
claim 1, Chou et al. Fig. 3G discloses an integrated circuit (IC) package, comprising: 
a first layer 122 that has a void 161 and a guard trace 157, wherein a first portion of the void is located on a first side of the guard trace and a second portion of the void is located on a second side of the guard trace; and 
a second layer located adjacent to the first layer 122, wherein the second layer has a signal trace 141 [0033] that extends along the guard trace Fig. 4.  
Regarding claim 2, Chou et al. Fig. 3G discloses the IC package of claim 1, further comprising a dielectric material 114 located between the guard trace 157 and signal trace 141, wherein the dielectric material separates the signal trace from the guard trace.  
Regarding claim 7, Chou et al. Fig. 3G discloses the IC package of claim 1, wherein the IC package further includes a ground plane 122 of a type of conductive metal [0022], and wherein the guard trace 157 is of the type of conductive metal [0020].  
Regarding claim 8, Chou et al. Fig. 3G discloses the IC package of claim 7, wherein the void 161 is encircled by the ground plane 122.15 D148151-US 111079-237104  
Regarding claim 9, Chou et al. Fig. 3G discloses the IC package of claim 1, wherein the void 161 is an adhesion void [0033].  
Regarding claim 10, Chou et al. Fig. 3G discloses the IC package of claim 1, wherein the signal trace is to be utilized for transmission of a high-speed signal [0023]-[0024].  
claim 11, Chou et al. Fig. 7 discloses a computer device, comprising: a circuit board [0051]; and 
an integrated circuit (IC) package 71 mounted to the circuit board, wherein the IC package includes: 
a first layer 122 that has a void 161 and a guard trace 157, wherein a first portion of the void is located on a first side of the guard trace 157 and a second portion of the void is located on a second side of the guard trace; and 
a second layer located adjacent to the first layer 122, wherein the second layer has a signal trace 141 [0033] that extends along the guard trace Fig. 4.  
Regarding claim 12, Chou et al. Fig. 7 discloses the computer device of claim 11, wherein Fig. 3G discloses the IC package further includes a dielectric material 114 located between the guard trace 157 and signal trace 141, wherein the dielectric material separates the signal trace 141 from the guard trace 157.  
Regarding claim 17, Chou et al. Fig. 7 discloses the computer device of claim 11, wherein Fig. 3G discloses the IC package further includes a ground plane 122 of a type of conductive metal [0022], and wherein the guard trace 157 is of the type of conductive metal [0022].  
Regarding claim 18, Chou et al. Fig. 7 discloses the computer device of claim 17, wherein Fig. 3G discloses the void 161 is encircled by the ground plane 122.15 D148151-US 111079-237104  
Regarding claim 19, Chou et al. Fig. 7 discloses the computer device of claim 11, wherein Fig. 3G discloses the void 161 is an adhesion void [0033].  
claim 20, Chou et al. Fig. 7 discloses the computer device of claim 11, wherein the signal trace 141 is to be utilized for transmission of a high-speed signal [0023]-[0024].  
Regarding claim 21, Chou et al. Fig. 3G discloses a substrate for an integrated circuit package, comprising: 
a first layer 122 that has a void 161 and a guard trace 157, wherein a first portion of the void is located on a first side of the guard trace and a second portion of the void is located on a second side of the guard trace; and 
a second layer located adjacent to the first layer 122, wherein the second layer has a signal trace 141 [0033] that extends along the guard trace Fig. 4.  
Regarding claim 22, Chou et al. Fig. 3G discloses the substrate of claim 21, further comprising a dielectric material 114 located between the guard trace 157 and signal trace 141, wherein the dielectric material separates the signal trace from the guard trace.  
Regarding claim 25, Chou et al. Fig. 3G discloses the substrate of claim 21, wherein the substrate further includes a ground plane 122 of a type of conductive metal [0022], and wherein the guard trace 157 is of the type of conductive metal [0022].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6, 13-16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. US 2017/0330825.
	Regarding claims 3 and 4, Chou et al. Fig. 3G as applied to the IC package of claim 1, is silent on, wherein the guard trace 157 is at least twice as wide as the signal trace 141 (claim 3) or wherein a width of the guard trace 157 is at least ten percent greater than a width of the signal trace 141 (claim 4).  However, Applicant has not disclosed that having the guard trace at least twice as wide or at least ten percent greater than a width of the signal trace solves any stated problem or is for any particular purpose. 
On the other hand, Chou et al. establishes a relationship between the guard trace and the signal trace [0033]. Chou et al. teaches that guard trace 157 in the void 161 decreases the characteristic impedance of the signal trace 141 because the electric field and the magnetic field around trace 141 may be weaker due to the influence of guard trace 157 in void 161. By reducing the capacitive coupling, the signals transmitted by trace 141 will experience less interference.

	Regarding claim 5, Chou et al. Fig. 3G as applied to the IC package of claim 1, discloses wherein a width of the signal trace 141 is between 40 and 60 micrometers [0024] but is silent on, wherein a width of the guard trace is between 80 and 120 micrometers.  However, Applicant has not disclosed that having a width of the guard trace between 80 and 120 micrometers solves any stated problem or is for any particular purpose. 
On the other hand, Chou et al. establishes a relationship between the guard trace and the signal trace [0033]. Chou et al. teaches that guard trace 157 in the void 161 decreases the characteristic impedance of the signal trace 141 because the electric 
	Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the parameters of the guard trace and the signal trace in order “to decrease the characteristic impedance of the signal trace thereof and optimize “the width of the guard trace to have a width between 80 and 120 micrometers” as a “result effective variable”, and arrives at the recited limitation.
Regarding claim 6, Chou et al. Fig. 3G as applied to the IC package of claim 5, is silent on, wherein a width of the void is greater than 200 micrometers.  However, Applicant has not disclosed that having a width of the void greater than 200 micrometers solves any stated problem or is for any particular purpose. 
On the other hand, Chou et al. establishes a relationship between the void, guard trace and the signal trace [0023]-[0033]. Chou et al. teaches that guard trace 157 in the 
	Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the parameters of the void, the guard trace and the signal trace in order “to decrease the characteristic impedance of the signal trace thereof and optimize “the width of the void to be greater than 200” as a “result effective variable”, and arrives at the recited limitation.
Regarding claims 13 and 14, Chou et al. Figs. 3G and 7 as applied to the computer device of claim 11, is silent on, wherein the guard trace 157 is at least twice as wide as the signal trace 141 (claim 13) or wherein a width of the guard trace 157 is at least ten percent greater than a width of the signal trace 141 (claim 14).  However, Applicant has not disclosed that having the guard trace at least twice as wide or at least 
On the other hand, Chou et al. establishes a relationship between the guard trace and the signal trace [0033]. Chou et al. teaches that guard trace 157 in the void 161 decreases the characteristic impedance of the signal trace 141 because the electric field and the magnetic field around trace 141 may be weaker due to the influence of guard trace 157 in void 161. By reducing the capacitive coupling, the signals transmitted by trace 141 will experience less interference.
	Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the parameters of the guard trace and the signal trace in order “to decrease the characteristic impedance of the signal trace thereof and optimize “the guard trace to have a width greater than the signal trace” as a "result effective variable”, and arrives at the recited limitation.
claim 15, Chou et al. Figs. 3G and 7 as applied to the computer device of claim 11, discloses wherein a width of the signal trace 141 is between 40 and 60 micrometers [0024] but is silent on, wherein a width of the guard trace is between 80 and 120 micrometers.  However, Applicant has not disclosed that having a width of the guard trace between 80 and 120 micrometers solves any stated problem or is for any particular purpose. 
On the other hand, Chou et al. establishes a relationship between the guard trace and the signal trace [0033]. Chou et al. teaches that guard trace 157 in the void 161 decreases the characteristic impedance of the signal trace 141 because the electric field and the magnetic field around trace 141 may be weaker due to the influence of guard trace 157 in void 161. By reducing the capacitive coupling, the signals transmitted by trace 141 will experience less interference.
	Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the parameters of the guard trace and the 
Regarding claim 16, Chou et al. Figs. 3G and 7 as applied to the computer device of claim 15, is silent on, wherein a width of the void is greater than 200 micrometers.  However, Applicant has not disclosed that having a width of the void greater than 200 micrometers solves any stated problem or is for any particular purpose. 
On the other hand, Chou et al. establishes a relationship between the void, guard trace and the signal trace [0023]-[0033]. Chou et al. teaches that guard trace 157 in the void 161 decreases the characteristic impedance of the signal trace 141 because the electric field and the magnetic field around trace 141 may be weaker due to the influence of guard trace 157 in void 161. By reducing the capacitive coupling, the signals transmitted by trace 141 will experience less interference.
	Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  One 
Regarding claim 23, Chou et al. Fig. 3G as applied to the substrate of claim 1, is silent on, wherein the guard trace 157 is at least twice as wide as the signal trace 141.  However, Applicant has not disclosed that having the guard trace at least twice as wide solves any stated problem or is for any particular purpose. 
On the other hand, Chou et al. establishes a relationship between the guard trace and the signal trace [0033]. Chou et al. teaches that guard trace 157 in the void 161 decreases the characteristic impedance of the signal trace 141 because the electric field and the magnetic field around trace 141 may be weaker due to the influence of guard trace 157 in void 161. By reducing the capacitive coupling, the signals transmitted by trace 141 will experience less interference.
	Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 
Regarding claim 24, Chou et al. Figs. 3G and 7 as applied to the substrate of claim 21, discloses wherein a width of the signal trace 141 is between 40 and 60 micrometers [0024] but is silent on, wherein a width of the guard trace is between 80 and 120 micrometers.  However, Applicant has not disclosed that having a width of the guard trace between 80 and 120 micrometers solves any stated problem or is for any particular purpose. 
On the other hand, Chou et al. establishes a relationship between the guard trace and the signal trace [0033]. Chou et al. teaches that guard trace 157 in the void 161 decreases the characteristic impedance of the signal trace 141 because the electric field and the magnetic field around trace 141 may be weaker due to the influence of guard trace 157 in void 161. By reducing the capacitive coupling, the signals transmitted by trace 141 will experience less interference.
	Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898